                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


XIN SHI #AXXXXXXXX                                  CASE NO. 6:18-CV-01514 SEC P

VERSUS                                                               JUDGE JUNEAU

KIRSTJEN MICHELE NIELSEN ET AL                         MAGISTRATE JUDGE HANNA

                                   JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that Shi’s Petition for Writ of

Habeas Corpus be DISMISSED AS MOOT without prejudice and that this proceeding

be terminated.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of April,

2019.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
